TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2018



                                      NO. 03-18-00109-CV


                             Carlos Casas De La Garza, Appellant

                                                v.

                                   Q1MEDIA, Inc., Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 2, 2018.

Having reviewed the record, the Court holds that Carlos Casas De La Garza has not prosecuted

his appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.